Citation Nr: 0527638	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the veteran's 
disability rating for his service-connected left shoulder 
disability (residuals of a contusion) from 10 to 20 percent.  
As this 20-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In August 2005, the 
veteran did not appear for the hearing he requested before 
the Board.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's left shoulder disability is manifested by a 
severe post-traumatic deformity of the left distal clavicle, 
a shortened humeral head, tendonitis, loss of strength, and 
significant degenerative joint disease, with limitation of 
motion of his left arm to the shoulder level.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected left shoulder disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
left shoulder disability (residuals of a contusion) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2004).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In October 1967, prior to entering service, the veteran 
separated his left acromioclavicular joint while playing 
football.  The veteran underwent a surgical repair of his 
shoulder, during which pins were placed in the joint.  The 
pins were subsequently removed in 1968.  The veteran entered 
service in January 1970 and in May 1970 re-injured his left 
shoulder in hand-to-hand combat.  Upon examination, he was 
noted to have limited range of motion; X-ray examination 
revealed an old fracture of the left distal clavicle.  In 
December 1971, the veteran received a medical discharge 
related to his left shoulder disability.  The veteran's left 
shoulder disability has been service-connected since December 
1971.  His disability rating was increased to 20 percent 
disabling, effective August 2002.  He continues to seek an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Accordingly, the criteria pertaining to this 
disability are not applicable in this case.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5200.

Alternatively, the criteria for traumatic osteoarthritis are 
applicable to this disability.  See 38 C.F.R. § 4.71a, DC 
5010 (2004).  Diagnostic Code 5010 specifies that traumatic 
arthritis should be rated as degenerative arthritis.  
Therefore, the criteria for degenerative osteoarthritis are 
also applicable to this disability.  See 38 C.F.R. § 4.71a, 
DC 5003 (2004).  Under DC 5003, ratings are based on 
limitation of motion of the affected part, but if the 
limitation of motion is noncompensable, a rating of 10 
percent is warranted for each major joint group or group of 
minor joints affected by limitation of motion.  If there is 
no limitation of motion, a 20 percent rating is warranted 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with incapacitating 
exacerbations.  The 20 percent rating is the maximum 
allowable rating under DC 5003.  As the veteran is currently 
in receipt of a 20 percent rating under DC 5201, the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating in this particular case, and the Board will discuss 
the applicability of the other regulatory criteria.

The other regulatory criteria are set forth in 38 C.F.R. 
§ 4.71a, DCs 5201, 5202 and 5203 (2004).  These criteria 
provide different ratings for the minor arm and the major 
arm.  The veteran has indicated (in various treatment 
records) that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the minor arm under the 
relevant diagnostic codes.

As noted above, the veteran is currently in receipt of a 20 
percent disability rating.  Diagnostic code 5202 provides 
that a shoulder disability may be rated as 70 percent 
disabling where there is loss of the head of the humerus 
(flail shoulder); as 50 percent disabling where there is 
nonunion of the shoulder joint (flail joint); and as 40 
percent disabling where there is fibrous union of the 
humerus.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all movements warrants a 20 percent rating, and infrequent 
episodes of dislocation and guarding of movement only at the 
shoulder level also warrants a 20 percent rating.  Both 
marked and moderate deformity of the humerus warrant a 20 
percent rating.  In this case, the veteran has not been shown 
to have a loss of the head of the humerus (flail shoulder), 
nonunion of the shoulder joint (flail joint), or fibrous 
union of the humerus.  Accordingly, he is not entitled to 
receive a 70, 50 or 40 percent rating under this code.  As 
the veteran is already in receipt of a 20 percent rating, the 
criteria listed under DC 5202 cannot serve as a basis for an 
increased rating in this particular case.

Similarly, DC 5203 cannot serve as a basis for an increased 
rating in this case.  Diagnostic Code 5203 provides that 
dislocation of the scapula warrants a 20 percent rating; 
nonunion of the scapula with loose movement warrants a 20 
percent rating, nonunion without loose movement warrants a 10 
percent rating; and malunion of the scapula warrants a 10 
percent rating.  As discussed above, the veteran is already 
in receipt of a 20 percent rating and DC 5203 therefore 
cannot serve as a basis for an increased rating in this case.  
The Board thus turns to the final applicable diagnostic code, 
DC 5201.

In this case, the veteran has been rated 20 percent disabled 
under DC 5201.  That code provides that a 20 percent rating 
is warranted for limitation of arm motion to shoulder level 
or to midway between the side and shoulder level.  A 30 
percent rating is warranted for limitation of arm motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I (2004).

A private treatment record dated in December 1987 from Joel 
Saperstein, M.D., an orthopedic surgeon, indicates that the 
veteran had abduction to 70 degrees, full internal rotation, 
and external rotation limited by 10 degrees.  A January 1995 
private treatment record from Donald M. Gale, M.D., indicates 
that the veteran at that time had "full" range of motion.  
Physical therapy records from Maurice McCarthy, M.D., show 
that in January 2002 the veteran could not raise his arm 
above the horizontal.  Similarly, in April 2002 he had 
forward flexion to 100 degrees, and abduction to 110 degrees.  
Dr. McCarthy noted that at that time he could not raise his 
arm above the horizontal.  Treatment records dated in 
February 2002 from private orthopedic surgeon Larry R. 
Padgett, Jr., M.D., show that the veteran had "some 
restriction" of motion.  Dr. Padgett's records from March 
2002 show that he had forward flexion to 120 degrees, 
extension to 140 degrees, and internal rotation to the "L2 
level."  May 2002 records show that he had forward flexion 
to between 100 and 110 degrees, and external rotation, with 
associated pain.  Physical therapy records from Robert K. 
Lerner, M.D., show that in early October 2002 he had forward 
flexion to 90 degrees, abduction to 80 degrees, external 
rotation to 60 degrees, and internal rotation to 40 degrees.  
Later in October he had forward flexion to 100 degrees, 
abduction to 120 degrees, external rotation to 60 degrees, 
and internal rotation to 60 degrees, with pain.  In November, 
he had forward flexion to 100 degrees, abduction to 40 
degrees, external rotation to 35 degrees, and internal 
rotation to 55 degrees, with associated pain.  Finally, in 
December 2002 he had forward flexion to 96 degrees, abduction 
to 40 degrees, external rotation to 36 degrees, and internal 
rotation to 68 degrees, with pain.  

The veteran underwent VA joints examinations in April 1990, 
October 2002, and in March 2005.  In April 1990, the range of 
motion of his left shoulder revealed abduction to 90 degrees, 
or to shoulder level, and external rotation to 90 degrees.  
In October 2002, he had flexion to 90 degrees, and abduction 
to 95 degrees.  In considering the effects of pain on 
repetitive use, the examiner estimated that the veteran would 
have an additional 20 percent loss of functional range of 
motion of his left shoulder.  In March 2005, he was found to 
have "normal" range of motion.  In considering the effects 
of pain on repetitive use, the examiner estimated that the 
veteran would have an additional 30 percent loss of 
functional range of motion of his left shoulder.  

In this case, the veteran's left shoulder disability warrants 
a 20 percent rating, as at no time has his range of motion 
been limited in any respect to 25 degrees from his side.  
38 C.F.R. § 4.71a, DC 5201.  Rather, the records consistently 
show limitation of motion of the arm to the shoulder level.  
Even considering the effects of pain on use, the evidence 
does not show that the right arm is limited in motion to 25 
degrees from the side, and thus the requirements for a rating 
higher than 20 percent are not met.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's left shoulder disability.  The veteran's VA 
examination report from March 2005 demonstrates that his left 
shoulder aches and that Tylenol alleviates his pain.  He is 
limited when reaching for items overhead and in lifting heavy 
items, but there is no evidence that his shoulder disability 
is in any way clinically unusual.  Additionally, there also 
is no evidence of hospitalization for shoulder disability in 
the recent past.  

With respect to interference with employment, the Board notes 
that the veteran has retired from his job as a postal worker 
due to pain associated with his left shoulder.  However, 
there is no indication that his left shoulder disability 
specifically prohibits him from otherwise working.  The Board 
is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, a 
referral for extraschedular evaluation is not warranted for 
the veteran's right shoulder disability.



Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in November 2002.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in September 2002 and 
January 2005; a statement of the case in February 2004; and 
supplemental statements of the case in December 2004 and 
March 2005.  There was no harm to the appellant, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its duty to notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for a left shoulder disability is denied.




	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


